Citation Nr: 1509557	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  13-08 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for bilateral hearing loss.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to June 1967. 

This appeal is before the Board of Veterans' Appeals (Board) from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In connection with his appeal the Veteran and his wife testified at a Board Central Office hearing before the undersigned Veterans Law Judge in April 2014.  A transcript of the hearing is of record. 

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA.


REMAND

While the Board regrets the delay, additional development is required before the Veteran's claims are decided.  

The Veteran was afforded a VA audiological examination in June 2011.  No puretone threshold findings are found within the VA examination report.  Instead, the examiner stated that the findings were not adequate for rating purposes.  The examiner stated generally that the Veteran had, "poor pure-tone average and speech detection threshold (SDT) agreement bilaterally."  No other information was provided.  Further, the matter was submitted for an opinion as to the TDIU claim in July 2011, however, this examiner stated that no such opinion could be submitted due to the inadequacy of the June 2011 report.

At his Board hearing, the Veteran recalled having difficulty during the VA examination and that, rather than assist him, the VA examiner became irritated with him and "quit," stating "we're done."  

Due to the inadequacy of the June 2011 examination, this matter must be remanded for a new examination.  As it appears the Veteran and the June 2011 examiner did not communicate well with one another, the Veteran should be afforded a new examination with a different examiner.  Once that examination is complete, the RO should again seek an opinion related to the TDIU claim.

Further, in May 2014, the Veteran submitted a private audiological report, which includes audiometry finding as well as a notation that the Veteran "would have difficulty with any type of employment."  This evidence, therefore, pertains to both the increased rating claim and the TDIU claim.  This evidence, however, was not reviewed by the RO in conjunction with the issues remaining on appeal and RO consideration of the additional evidence was not waived.  Accordingly, the originating agency should be given the opportunity to review this evidence before the Board decides the claim.  See 38 C.F.R. § 20.1304(c) (2014).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Obtain any outstanding VA and private treatment records related to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Once the record is developed to the extent possible, the RO or the AMC should afford the Veteran a VA audiological examination by an examiner other than the examiner who conducted the June 2011 examination to determine the current degree of severity of his bilateral hearing loss.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  

The examiner should also provide an opinion as to whether the Veteran's service-connected bilateral hearing loss alone is sufficient by itself or in combination with his other service-connected disabilities to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and industrial background.

The rationale for all opinions expressed must also be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issues on appeal, to include consideration of all evidence received since the January 2013 statement of the case.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

